Title: From John Adams to Thomas Jefferson, 3 May 1812
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy May 3. 1812

I wrote you on the first of this month acknowledging the receipt of your “Proceedings” &c and now repeat my thanks for it. It is as masterly a pamphlet as ever I have read; and every way worthy of the Mind that composed and the pen which commited it to writing. There is witt and fancy and delicate touches of Satyr enough in it to make it entertaining while the profusion of learning the close reasoning and accurate Criticism must have required a Patience of Investigation that at your Age is very uncommon.
On the Second of the Month your Letter of the 20. of April was Sent me from the Post Office. How it was Seperated from the pamphlet I know not. I thank you for the Account of the Wabash Prophet. Macpherson parson Austin and Abraham Brown made themselves sufficiently known to me when I was in the Government. They all assumed the Character of Ambassadors extraordinary from The Almighty: but as I required miracles in proof of their Credentials, and they did not perform any, I never gave publick Audience to either of them.
Though I have long acknowledged your Superiority in most branches of Science and Litterature; I little thought of being compelled to confess it in Biblical Knowledge. I had forgotten the custom of putting Prophets in the Stocks, and was obliged to have recourse to the concordance to discover Jer. 29.26 for your Text, and found at the same time Jer. 20.2,3 that Jeremiah himself had been put in the Stocks. It may be thought impiety by many, but I could not help wishing that the ancient practice had been continued down to more modern times and that all the Prophets at least from Peter the hermit, to Nimrod Hews inclusively had been confined in the Stocks and prevented from Spreading so many delusions and Shedding So much blood. Could you believe that the mad rant of Nimrod which was Sent to me, by Christopher with his own and which I lent to a Neigbour in whose house it was Seen and read by Some Visitors, Spread a great deal of terror and a Serious Apprehension that one third of the human race would be destroyed on the fourth day of the next month? As my neighbours are far from being remarkably Superstitious I could not have believed what has appeared in experience.
The transition from one Set of crazy people to another is not unnatural. There were two Gentlemen in the Senate of The United States together for several Years, who became very intimate Friends and uncommonly fond of each other. These were Mr Pickering and Mr Hillhouse. They were understood by the Circle in Boston, who were in the Confidence of the former, to be perfectly united in opinion. The latter made no Secret of his Opinion, that an Amputation and a Surgical Operation as he called it, was become necessary and he made a motion in Senate, for an Amendment of the Constitution which was indeed a total Alteration of it to as absurd and as arbitrary an Aristocracy as ever was imagined. This plan he published in a Pamphlet. P.’s friends in Boston at first gave out that he perfectly concurred with H. in this project, and I heard Some of them Say, that they went along with them throughout. I immediately wrote an Examination of it, and put it into the hands of the Anthologists for publication: but as I had made pretty free with some of their favourites they declined printing it. But that Manuscript or Something else, put them So out of conceit of it, that they immediately hushed it into Oblivion. This Project of a new constitution, which you must remember, was Supposed to be intended for the Arm or the Leg, or the head or the Tail that was to be cut off by the chirurgical operation. I have heard that Mr P. once on his Journey to the Senate of U. S. carried with him from his friends in Boston a Project of a Division by the Potomac, the Delaware or the Hudson i.e as far as they could Succeed, and communicated it to Gen. Hamilton who could not See his Way clear, and to Mr King, who liked it as little. That there is a Party in New England, encouraged by more or less of kindred Spirits in every State in the Union, who wish to urge the Nation to a War with France and to Shelter themselves and their commerce under the Wings of the British Navy at almost any rate there can be little doubt.
I have long opposed these People in all Such Projects: but the national Government by Embargoes, Non importations, Non Intercourses, and above all by the opposition to any naval Power, have been constantly playing popularity into their hands and the consequence will Soon be if it is not already that I and my Sons and all my Friends will be hated throughout New Enland worse than Burr ever was or Bonaparte. If these measures are persisted in there will be a Convulsion as certainly as there is a Sky over our heads.
My better half, charges me to present you her ancient respect and regards with those of your old Friend

John Adams
